Citation Nr: 1430899	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  06-22 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period from November 15, 1994, to September 4, 2000.

2.  Entitlement to an effective date prior to April 25, 2002, for a grant of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to February 1970. 

This matter originally came before the Board of Veterans' Appeals (BVA or Board) on appeal from April 2005 and May 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In the April 2005 rating decision, the RO granted entitlement to service connection for PTSD and assigned a 50 percent disability evaluation effective from September 5, 2000.  The May 2006 rating decision increased the disability rating for PTSD to 70 percent from September 5, 2000, and granted entitlement to TDIU and assigned an effective date of April 1, 2005.  The Veteran appealed the effective dates for the grant of service connection for PTSD and for TDIU, and the case was referred to the Board for appellate review. 

In September 2008, the Board issued a decision denying, in pertinent part, the Veteran's claims for earlier effective dates for the grant of service connection for PTSD and for TDIU.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a memorandum decision dated in January 2011, the Court vacated the Board's September 2008 decision with respect to those issues and remanded the case to the Board. 

In an August 2011 decision, the Board assigned an effective date of November 15, 1994, for the grant of service connection for PTSD and an effective date of April 25, 2002, for the grant of a TDIU.

In a September 2011 rating decision, the RO implemented the Board's August 2011 decision and assigned a 30 percent initial rating for the Veteran's PTSD effective from November 15, 1994.  The 70 percent rating in effect since September 5, 2000, was continued.  In September 2012, within one year of the September 2011 rating decision, the Veteran's attorney filed a notice of disagreement with the initial 30 percent rating assigned for his PTSD.

Meanwhile, the Veteran appealed the Board's August 2011 decision to the Court.  In October 2012, pursuant to the parties' Joint Motion for Remand (Joint Motion), the Court issued an Order which vacated the portion of the August 2011 Board decision denying an effective date prior to April 25, 2002, for the grant of TDIU and remanded the matter to the Board for development consistent with the Joint Motion.

In June 2013, the Board remanded the Veteran's claims for the RO to address a procedural matter and readjudicate the claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2013, the Board remanded the above claims.  The claim for an increased rating for PTSD was remanded because the Veteran had initiated an appeal, but had not been provided with a statement of the case and the opportunity to perfect his appeal.  This was accomplished on remand.  However, the time period at issue for rating PTSD is from November 1994 to September 2000.  In November 1996, the rating criteria used to evaluate PTSD were revised.  Therefore, both versions are applicable to the Veteran's claim.  The February 2014 statement of the case does not contain the regulations that were applicable prior to November 1996, nor is there any indication that the old rating criteria were considered by the RO in evaluating the Veteran's claim.  Thus, a remand is necessary.  The Board also finds that a retrospective medical opinion would be helpful in this case.

Moreover, the TDIU claim is inextricably intertwined with the claim for an increased evaluation for PTSD.



Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran with notice regarding the rating criteria in effect prior to November 1996 for PTSD.

2.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected PTSD for the period from November 15, 1994, to September 4, 2000.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected PTSD during this time period.

The examiner is being asked to provide a retrospective medical opinion as to the severity of the Veteran's service-connected PTSD, to include consideration of the contemporaneous medical evidence and the Veteran's own reported history.

The examiner should take a history from the Veteran as to the nature and severity of his service-connected PTSD for the period from November 1994 to September 2000.

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should so state with a fully reasoned explanation. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria in effect both prior to and after November 1996 (the criteria were amended during the pendency of the appeal).

A clear rationale for all opinions would be helpful. and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed on the basis of additional evidence, to include evaluation of the Veteran's PTSD under the rating criteria in effect both before and after November 1996.  The claim of entitlement to an earlier effective date for TDIU should also be readjudicated.  

If the benefits sought are not granted, the Veteran and his attorney should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

